DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8, 10-11, 14, and 17 -18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al. in view of Chen CN204786798U .

Re claim 1, WANG et al. teach an air conditioner indoor unit comprising: a body (figs 1-2) including an air outlet (20); an outer air deflector (42) located at the air outlet and configured to open and close the air outlet, the outer air deflector including a plurality of vent holes (47, figs 8-9) penetrating the outer air deflector along a thickness direction of the outer air deflector; and an inner air deflector (41) located at an inner side of the outer air deflector, and configured to expose and cover at least part of the outer air deflector (figs 1-2).
WANG et al. fail to explicitly teach details of the partial covering configuration.
Chen teach an inner air deflector (2) located at an inner side of the outer air deflector (3), and configured to; expose the outer air deflector to not block air flow from blowing to the outer air deflector, and cover at least part of the outer air deflector to partially block the airflow from blowing to the outer air deflector (figs showing multiple configurations ) to provide multiple windshield angles.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the partial covering configuration as taught by Chen in the WANG et al. invention in order to advantageously allow for different heating and cooling modes with altered air speed depending on the mode (page 4 first para).
  
Re claim 2, WANG et al. teach a sum of areas (annotated fig ) of the plurality of vent holes is not less than 50% of a total area of the outer air deflector (noting the sum of areas is considered total area in the longitudinal direction with the vent holes present).


 
 


    PNG
    media_image1.png
    600
    908
    media_image1.png
    Greyscale


Re claim 3, WANG et al. teach   one of the vent holes includes a first hole section and a second hole section that are sequentially connected in an air outflow direction (noting a 3 by 15 configuration of holes capable of meeting the claim limitation in a variety of interpretations, fig 8, also noting air outflow direction may include some airflow along the plate, since air is capable is travelling many different paths during the intended use ). 
Additionally noting that for clarity, the recitation “an air outflow direction” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	
	 Re claim  8, WANG et al. teach   one of the vent holes has an inlet area and an outlet area, the inlet area being no greater than the outlet area (fig 5).
 

Re claim 10, WANG et al. teach   hole diameters of a part of the vent holes sequentially decrease, increase, or remain unchanged in a direction from a top of the outer air deflector to a bottom of the outer air deflector (fig 8).

Re claim 11, WANG et al. teach   a part of the vent holes are sequentially arranged along a straight line or a curve (fig 8).

Re claim 14, WANG et al. teach   the outer air deflector is rotatable between a windless state in which the outer air deflector opens the air outlet and a windless state in which the outer air deflector closes the air outlet (para 44).

Re claim 17, WANG et al. teach one of the vent holes has a circular, elliptical, triangular, or polygonal cross section (figs, also, noting it is well known in the art for a hole to be circular 103 ).
Additionally, it would have been an obvious matter of design choice to provide one of the vent holes has a circular, elliptical, triangular, or polygonal cross section, since such a modification would have involved a mere change in the size of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part B.
Re claim 18, WANG et al. teach an air conditioner indoor unit comprising: a body (figs 1-2) including an air outlet (20); an outer air deflector (42) located at the air outlet and configured to open and close the air outlet, the outer air deflector including a plurality of vent holes (47, figs 8-9) penetrating the outer air deflector along a thickness direction of the outer air deflector; and an inner air deflector (41) located at an inner side of the outer air deflector (figs 1-2).
WANG et al.  fail to explicitly teach details of the two positions.
Chen teach  an outer air deflector (2) located at the air outlet and configured to open and close the air outlet
an inner air deflector (3) located at an inner side of the outer air deflector, and configured to rotate between a first position and a second position; wherein when the outer air deflector closes the air outlet: the inner air deflector at the first position is approximately parallel (fig 1; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘parallel ’ is everywhere equally distant, and the covered portion meets the claim limitations ) to the outer air deflector and covers at least part of the outer air deflector; 
and the inner air deflector at the second position is approximately perpendicular to the outer air deflector and exposes the outer air deflector (noting “plane lines” are approximately perpendicular, annotated fig, and the plane lines show that portions of the deflectors are approximately perpendicular in the instant position of fig 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the two positions as taught by Chen in the WANG et al. invention in order to advantageously allow for different heating and cooling modes with altered air speed depending on the mode (page 4 first para).


    PNG
    media_image2.png
    507
    775
    media_image2.png
    Greyscale


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of CN206618019U  .
Additionally Re claim 2, CN206618019U teach a sum of areas of the plurality of vent holes is not less than 50% of a total area of the outer air deflector to provide an aperture ratio (paras 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sum of areas as taught by CN206618019U  in the WANG et al. , as modified, invention in order to advantageously allow for improved pressurized airflow.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of CHEN CN2731543Y, as cited on the IDS.
Additionally Re claim 2, CHEN ‘543 teach a sum of areas of the plurality of vent holes is not less than 50% of a total area of the outer air deflector to provide cooling function and air flow in a plate (paras 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sum of areas as taught by CHEN ‘543 in the WANG et al. , as modified, invention in order to advantageously allow for densely disposed holes to ensure good ventilation conditions (paras 1-8).
Additionally Re claim 17, CHEN ‘543 teach one of the vent holes has a circular, elliptical, triangular, or polygonal cross section (para ) to provide cooling function and air flow in a plate (paras 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sum of areas as taught by CHEN ‘543 in the WANG et al. , as modified, invention in order to advantageously allow for densely disposed holes to ensure good ventilation conditions (paras 1-8).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of DE2351232A1.
Re claim 4, WANG et al. , as modified,  fail to explicitly teach the hole details, however, DE2351232A1 teach an outlet size of the first hole section is larger than an inlet size of the second hole section, a parting surface being formed between the first hole section and the second hole section  (paras 3-5, figs ) to provide exhaust air control.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sum of areas as taught by DE2351232A1 in the WANG et al. , as modified, invention in order to advantageously allow for laminar flow and noise reduction (paras 1-10).
Re claim 5, WANG et al. and  DE2351232A1 teach wherein the parting surface is a plane.
Re claim 6, WANG et al. and  DE2351232A1 teach a distance between the parting surface and an outlet end of the vent hole is not more than one-half of a total length of the vent hole (noting a hole naturally ends on a flat portion of the portion in which the hole is disposed, which begins the parting surface, and thus the “a distance” is minuscule and the claim limitations are met).
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U and DE2351232A1., in view of Lee et al.  US 20180313552 A1.
Re claim 7, WANG et al. , as modified, fail to explicitly teach gradually tapers.
Lee et al.  teach the first hole section gradually tapers in the air outflow direction, and the second hole section gradually expands in the air outflow direction to control air flow (fig 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include gradually tapers  as taught by Lee et al.  in the WANG et al. , as modified,   invention in order to advantageously allow for ideal windspeed with maximum airflow holes.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of Lee et al.  US 20180313552 A1.

Re claim 9, WANG et al. , as modified, fail to explicitly teach gradually tapers.
Lee et al.  teach the inlet area is smaller than the outlet area to control air flow (fig 4, Inlet area tapers and thus is smaller before the outlet fully tapers back out).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include gradually tapers  as taught by Lee et al.  in the WANG et al. , as modified,  invention in order to advantageously allow for ideal windspeed with maximum airflow holes.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of KIM US 20180172288 A1.
Re claim 12, WANG et al. , as modified, fail to explicitly teach details of the size.
KIM teach one of the vent holes has a hole diameter ranging from 2 mm to 4 mm to provide a hole size for airflow (para 96).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the size as taught by KIM in the WANG et al. , as modified,  invention in order to advantageously allow for optimum airflow and air-conditioning.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of Lee’552 US 20180313552 A1.
Re claim 12, WANG et al. , as modified, fail to explicitly teach details of the size.
Lee’552 teach one of the vent holes has a hole diameter ranging from 2 mm to 4 mm to provide a hole size for airflow (para 91).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the size as taught by Lee’552 in the WANG et al. , as modified,  invention in order to advantageously allow for optimum airflow and air-conditioning.
 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of , CN104676758 as cited on the IDS.
WANG et al. , as modified, fail to explicitly teach details of the angle.
CN104676758 teach an angle between a central axis of one of the vent holes and a horizontal plane when the outer air deflector is perpendicular to an air outflow direction ranges from -10° to 10 ° to create an array of airflow angles (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the angle as taught by CN104676758 in the WANG et al. , as modified,  invention in order to advantageously allow for an array of airflow angles and improved diffusion.
  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of Pesch US 6942563 B2.
Re claim 13, WANG et al. , as modified, fail to explicitly teach details of the angle.
Pesch teach an angle between a central axis of one of the vent holes and a horizontal plane when the outer air deflector is perpendicular to an air outflow direction ranges from -10° to 10 ° to create an array of airflow angles (figs, W1-W4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the angle as taught by Pesch in the WANG et al. , as modified,  invention in order to advantageously allow to produce a diffused outflow profile.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al , as modified by Chen CN204786798U, in view of KIM US 20180172288 A1.
Re claim 13 WANG et al. , as modified, fail to explicitly teach details of the angle.
KIM teach an angle between a central axis of one of the vent holes and a horizontal plane when the outer air deflector is perpendicular to an air outflow direction ranges from -10° to 10 ° to provide directional airflow in a blade (para 177).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the angle as taught by KIM in the WANG et al. , as modified,   invention in order to advantageously allow for an air conditioner  may discharge air in various ways by differing the direction, speed, and/or  amount of the air


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. US 2020/0018512 Al, as modified by Chen CN204786798U, in view of YAMAMOTO US 20180142129 A1.
Re claim 15, WANG et al. , as modified,  fail to explicitly teach details of the materials.
YAMAMOTO teach the inner air deflector is made of at least one of ordinary acrylonitrile-styrene-butadiene copolymer (ABS), modified ABS, polycarbonate (PC), or modified PC (noting in the instant combination the material construction is applied to the primary reference structure ion an obvious engineering design choice) to provide a material selection well known in the art (para 70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by YAMAMOTO in the WANG et al. , as modified,   invention in order to advantageously allow for anti-fouling properties in an air conditioner (para 70).
 

Re claim 16, WANG et al. , as modified,  fail to explicitly teach details of the materials.
YAMAMOTO teach the outer air deflector is made of at least one of ordinary acrylonitrile-styrene-butadiene copolymer (ABS), modified ABS, polycarbonate (PC), or modified PC (noting in the instant combination the material construction is applied to the primary reference structure ion an obvious engineering design choice) to provide a material selection well known in the art (para 70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by YAMAMOTO in the WANG et al. , as modified,  invention in order to advantageously allow for anti-fouling properties in an air conditioner (para 70).
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763